Citation Nr: 0307963	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  00 02-154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease and 
chronic obstructive pulmonary disease based on inservice use 
of tobacco products.  

2.  Entitlement to service connection for heart disease and 
chronic obstructive pulmonary disease secondary to nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in March 
2001, but was remanded in order to afford the RO an 
opportunity to review the veteran's claim under the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  The 
actions requested by the remand have been completed, and the 
case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran smoked during active service.  

2.  The veteran continued to smoke for 46 years after 
discharge from active service. 

3.  The service medical records are negative for evidence or 
diagnosis of heart disease, chronic obstructive pulmonary 
disease, and nicotine addiction.  

4.  Heart disease and chronic obstructive pulmonary disease 
were first diagnosed 50 years after discharge from service.  

5.  There is no medical opinion that specifically relates the 
veteran's heart disease and chronic obstructive pulmonary 
disease to smoking during active service.  

6.  There is no medical opinion that states the veteran 
developed nicotine addiction as a result of smoking during 
active service.  


CONCLUSIONS OF LAW

1.  Heart disease was not incurred during active service, 
including due to inservice use of tobacco products, nor may 
it be presumed to have been incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2002). 

2.  Chronic obstructive pulmonary disease was not incurred 
due to active service, including due to inservice use of 
tobacco products.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 
and Supp. 2001); 38 C.F.R. § 3.303(d) (2002). 

3.  Heart disease secondary to nicotine dependence was not 
incurred due to active service, nor may it be presumed to 
have been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2002). 

4.  Chronic obstructive pulmonary disease secondary to 
nicotine dependence was not incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.310(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed chronic 
obstructive pulmonary disease and heart disease as a result 
of tobacco use during active service.  The veteran states 
that he began to smoke during active service in the 1940s, 
and says that he continued smoking until 1992.  The veteran 
notes that he did not smoke prior to entering active service.  
He argues that his disabilities developed as the direct 
result of tobacco use during service.  In the alternative, he 
argues that his tobacco use caused him to become addicted to 
nicotine during service, which prevented him from ending his 
tobacco habit until many years after discharge from service.  
His continued use of tobacco as a result of his nicotine 
addiction eventually led to the development of his 
disabilities many years after discharge.  

The provisions of the VCAA state that VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate a claim.  The Board finds that 
these duties have both been met.  

VA provided the veteran with a November 1998 letter that 
asked for specifics concerning his smoking history for his 
tobacco related claims.  This also requested that the veteran 
provide any medical evidence pertaining to his claim and 
added that VA would obtain the evidence on his behalf if he 
wished.  The record indicates that the veteran provided the 
names and addresses of several private treatment sources, and 
that these were all obtained by VA.  The veteran received 
timely notice of the decision on appeal, and he has been 
provided with a statement of the case and a supplemental 
statement of the case that contains the laws and regulations 
concerning his claim, and an explanation of the reasons and 
bases for the denial of his claim, which also indicated what 
evidence was needed to prevail.  A September 2002 letter to 
the veteran specifically notified him of the provisions of 
the VCAA, and these were also contained in the January 2003 
supplemental statement of the case.  The veteran was 
scheduled for a VA medical examination in November 2002, but 
failed to report.  He has not requested that his examination 
be rescheduled, or otherwise indicated that he is willing to 
undergo examination.  The Board must conclude that the duties 
to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  

If arteriosclerosis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arteriosclerosis 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 and Supp. 2001).  

In the past, applicable law and VA regulations have been 
determined to allow for service connection to be established 
for claimed nicotine-related diseases and disorders.  See VA 
General Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see 
also Davis v. West, 13 Vet. App. 178, 183 (1999).  In 
addition, the VA's Under Secretary for Health has concluded 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  However, relatively recent legislation relating to 
claims based upon the effects of tobacco products, contained 
in 38 U.S.C.A. § 1103(a) (West Supp. 2001), include the 
following: "Notwithstanding any other provisions of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service."  See Public Law 
105-206, July 22, 1998, 112 Stat. 865, § 8202.  This law 
applies to claims filed after June 9, 1998, and does not 
affect claims filed prior to that date.  

The record indicates that the veteran's claim was received on 
June 8, 1998.  Therefore, the provisions of 38 U.S.C.A. § 
1103(a) (West Supp. 2001) are not applicable, and the laws in 
effect prior to June 9, 1998 must be considered by the Board. 

A precedential opinion by the VA General Counsel, [which is 
binding upon the Board pursuant to 38 U.S.C.A. 7104(c) (West 
199 1)], was prepared to clarify when entitlement to benefits 
may be awarded based upon in-service tobacco use.  This 
opinion determined that direct service connection of 
disability may be established if the evidence establishes 
that injury or disease resulted from tobacco use in line of 
duty in the active military, naval, or air service.  
VAOPGCPREC 2-93 (January 1993).

The General Counsel issued a clarification of this opinion in 
June 1993.  In this clarification, the General Counsel stated 
that the opinion did not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather the General 
Counsel indicated that the opinion held that the fact that a 
disability allegedly related to tobacco use was first 
diagnosed after service would not preclude establishment of 
service connection.  However, it must be demonstrated that 
the disability resulted from use of tobacco during service, 
and the possible effect of smoking before or after service 
must be taken into consideration.  VAOPGCPREC 2-93 (June 
1993). (Explanation of VAOPGCPREC 2-93 dated January 1993).

The determination of whether tobacco use constitutes willful 
misconduct for purposes of determining whether disability or 
death may be considered to have resulted from injury or 
disease incurred in line of duty depends upon whether the 
evidence in the particular case establishes that the veteran 
engaged in deliberate or intentional wrongdoing and either 
knew or intended the consequences of tobacco use or used 
tobacco with a wanton and reckless disregard of its probable 
consequences.  Tobacco use does not constitute drug abuse 
within the meaning of statutes providing that injury or 
disease will not be considered incurred in line of duty where 
it results from abuse of drugs.  The General Counsel opinion 
does not hold that a veteran can establish service connection 
for tobacco- related illness: (a) if the veteran was unaware 
of the risks of tobacco use while in service; or, (b) based 
upon the actions of the military services in making tobacco 
products available to service personnel.  Under the opinion, 
the veteran's awareness of smoking hazards relates only to 
the issue of willful misconduct.  The veteran must 
nonetheless establish that the injury or disease for which 
compensation is sought resulted from tobacco use in service.  
Id.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  Specifically, the VA General 
Counsel found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions that must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  Additionally, on the issue of proximate 
cause, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes may include sustained full remission of 
the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  VAOPGCPREC 19-97 (May 1997).

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997, memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel stated that assuming the 
conclusion of the Under Secretary for Health that nicotine 
dependence may be considered a disease for compensation 
purposes is adopted by adjudicators, secondary service 
connection may be established, under the terms of 38 C.F.R. 
3.310(a), only if a veteran's nicotine dependence, which 
arose in service, and resulting tobacco use may be considered 
the proximate cause of the disability or death which is the 
basis of the claim.  VAOPGCPREC 19-97 (May 1997).

In this case, the veteran's service medical records are 
negative for a diagnosis or evidence of heart disease or 
pulmonary disease.  The February 1946 separation examination 
found that the respiratory and cardiovascular systems were 
normal.  The service medical records are also negative for a 
diagnosis of nicotine addiction, or other evidence of tobacco 
use.  

The post service medical records include private treatment 
records and hospitalization reports dated from 1996 to 1998.  
These show that the veteran had a myocardial infarction and 
developed severe congestive heart failure in January 1998.  
Cardiac catheterization was performed and revealed 
significant triple vessel disease.  In addition, occlusion of 
the right internal carotid artery was discovered.  The 
veteran underwent a right carotid endarterectomy in January 
1998, followed by a coronary artery bypass graft later that 
same month.  June 1998 records show that the veteran was 
found to likely have some mild chronic obstructive pulmonary 
disease, but that he did not seem to be limited by the 
symptoms.  These private medical records are all negative for 
any opinion that relates the veteran's heart or pulmonary 
disabilities to active service, or to tobacco use.  They are 
also negative for a diagnosis of nicotine addiction.  

In November 1998, the veteran submitted a statement that 
contained his smoking history.  He said that he began smoking 
in late 1942 or early 1943.  He began smoking one pack a day, 
but increased to three packs each day.  The veteran said that 
he first became aware of the problems caused by his tobacco 
use when he had his caratoid artery surgery.  He had worked 
as a farmer before service, and an automobile mechanic after 
service.  Finally, the veteran said that he had stopped 
smoking in 1992.  

A letter was received from one of the veteran's treating 
physicians, R.P., M.D., in October 1999.  He agreed that 
smoking has a strong link to both the veteran's chronic 
obstructive pulmonary disease and to his coronary artery 
disease as well as his arterial peripheral vascular disease.  
However, the doctor added that he was unable to comment on 
how this relates to the veteran's use of tobacco during 
service.  

An October 1999 statement from H.K.G. is of record.  H.K.G. 
states that he served with the veteran from August 1942 to 
November 1945.  He witnessed the veteran smoking cigarettes, 
and described him as a chain smoker who smoked at least two 
packs of cigarettes each day.  He added that the veteran had 
developed a cough in the mornings before discharge.  

In a January 2000 letter, J.B.S., M.D., a private doctor, 
stated that the veteran suffers from severe chronic 
obstructive pulmonary disease.  It was noted that chronic 
obstructive pulmonary disease has consistently been linked 
with tobacco use.  In this case, the veteran had a 50 pack 
year history of tobacco use, which dated back 40 or 50 years.  
The doctor stated that chronic obstructive pulmonary disease 
is a progressive disease, and that it might take years for 
even heavy smokers to develop symptomatology.  The doctor 
opined that it was clear the veteran has chronic obstructive 
pulmonary disease related to his long smoking history of 40 
or 50 years.  This was true even though he had only developed 
symptomatology over the last five years or so.  

Initially, the Board finds that there is no evidence that the 
veteran's tobacco use in service constituted willful 
misconduct.  There is no evidence to suggest that the veteran 
engaged in deliberate or intentional wrongdoing and either 
knew or intended the consequences of tobacco use or used 
tobacco with a wanton and reckless disregard of its probable 
consequences.  

The Board finds that entitlement to service connection for 
heart disease and chronic obstructive pulmonary disease based 
on inservice use of tobacco products is not demonstrated by 
the evidence.  As the veteran's statements and the statement 
of H.K.G. makes clear, the veteran smoked during active 
service.  However, the fact that the veteran smoked during 
service by itself is not sufficient to establish entitlement 
to service connection.  The service medical records are 
completely negative for evidence of either heart disease or 
chronic obstructive pulmonary disease.  The initial evidence 
of the existence of these disabilities is dated 1996, which 
is 50 years after the veteran's discharge from service.  The 
evidence indicates that the veteran smoked for an additional 
46 years after his discharge from service.  The veteran has 
submitted two medical statements which link his current 
disabilities to smoking.  However, neither of these 
disabilities link his current disabilities to smoking during 
service, without consideration of the additional years of 
smoking after discharge.  The October 1999 statement from 
R.P., M.D., specifically states that he is unable to comment 
on how the veteran's current disabilities relate to active 
service.  The January 2000 statement from J.B.S., M.D., 
addresses only the veteran's chronic obstructive pulmonary 
disease, and not his heart disability.  Nevertheless, this 
opinion also fails to relate the veteran's disability 
specifically to smoking in service.  Instead, it notes that 
chronic obstructive pulmonary disease is progressive, and 
that it was related to a long smoking history.  The Board 
notes that the veteran was scheduled for a VA examination 
that may or may not have provided him with a favorable 
opinion in his claim, but he failed to report.  Therefore, as 
the veteran has not submitted any medical opinion that 
relates his heart disease and chronic obstructive pulmonary 
disease to inservice smoking, entitlement to service 
connection on a direct basis it not warranted.  See Davis v. 
West, 13 Vet. App. 178, 183 (1999).  

The Board also finds that entitlement to service connection 
for heart disease and chronic obstructive pulmonary disease 
secondary to nicotine dependence is not demonstrated by the 
evidence.  As noted above, the evidence shows that the 
veteran began to smoke during active service.  In addition, 
the record shows that nicotine addiction is accepted as a 
disability for VA purposes.  However, the evidence does not 
show that the veteran became addicted to nicotine during 
service, or indeed at any time after discharge from service.  
The veteran may believe that nicotine dependence can be 
demonstrated based on his long history of smoking.  However, 
nicotine dependence is a medical question that must be 
answered by a medical opinion or diagnosis.  Davis v. West, 
13 Vet. App. 178, 184 (1999).  The service medical records do 
not include a diagnosis of nicotine addiction.  The post 
service medical records are also negative for a diagnosis of 
nicotine addiction.  Finally, the two private medical 
opinions submitted in support of the veteran's claim are both 
negative for nicotine addiction.  The Board notes the 
veteran's sincere belief that he was addicted to nicotine, 
but the veteran is not a physician, and he is not qualified 
to express such a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Again, the Board notes that the 
veteran was scheduled for a VA examination that may or may 
not have provided him with a favorable opinion in his claim, 
but he failed to report.  Therefore, as there is no competent 
medical evidence that the veteran was addicted to nicotine, 
the Board need not determine if the veteran developed heart 
disease and chronic obstructive pulmonary disease secondary 
to his claimed nicotine addiction, and entitlement to service 
connection is not merited.  


ORDER

Entitlement to service connection for heart disease and 
chronic obstructive pulmonary disease based on inservice use 
of tobacco products is denied. 

Entitlement to service connection for heart disease and 
chronic obstructive pulmonary disease secondary to nicotine 
dependence is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

